DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Moise et al. (US 4,895,557, hereinafter “Moise”).
In regards to claims 1 and 10, Moise discloses a catheter assembly comprising: a catheter body having a proximal catheter portion and a distal catheter portion (Fig. 2; element 20); a drive shaft extending through a first lumen defined in the catheter body (Fig. 3, element 32); and a motor assembly (26) comprising a stator (24) electromagnetically coupled to a rotor (74) that rotates in response to energizing the stator, the motor assembly further comprising: an output shaft mechanically coupled to the rotor and extending distally (76), the output shaft further mechanically coupled to the drive shaft at the proximal catheter portion of the catheter body (Fig. 3; col. 3, lines 62-68); and at least one bearing configured to radially and axially align the rotor relative to the stator assembly (68 and 70).  
In regards to claims 2 and 11, at least one bearing comprises a first bearing and a second bearing disposed on opposing longitudinal sides of the rotor (68 and 70).  
In regards to claims 3 and 12, the at least one bearing is configured to be rotationally decoupled from the output shaft to enable the output shaft to rotate relative to the at least one bearing (col. 3, lines 53-61).  
In regards to claims 4 and 13, the at least one bearing is fixed inside a rotor chamber (Fig. 3; element 56).
In regards to claims 5 and 14, the at least one bearing includes at least one passage defined therethrough to enable a cooling fluid to pass axially through the at least one bearing (col. 3, lines 53-61; col. 4, lines 1-9; passages 59 and 57).  
In regards to claims 6, 15, and 20, the at least one passage comprises a plurality of passages (col. 4, lines 1-9; each bearing is referred to as having “passages” (plural), and there are a plurality of bearings, each having “passages”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moise in view of Ito et al. (US 5,147,187, hereinafter “Ito”).  Moise discloses the essential features of the claimed invention, including an output shaft coupled to a drive shaft, but does not expressly disclose a coupling including one of the elements having a plurality of holes therein to enable fastening between the two including at least one fastener. However Ito, in the same field of endeavor of medical pumps teaches a coupling between an input shaft and an output shaft including one of the elements having a plurality of holes therein to enable fastening between the two including at least one fastener (Fig. 14, elements 41 and 42) to provide the predictable results of more effectively absorbing possible angular displacement and/or eccentric motion of the shaft (col. 15, lines 5-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moise by providing a coupling between an input shaft and an output shaft including one of the elements having a plurality of holes therein to enable fastening between the two including at least one fastener to provide the predictable results of more effectively absorbing possible angular displacement and/or eccentric motion of the shaft.
Claim(s) 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moise in view of Chardack (US 4,957,504, hereinafter “Chardack”).  Moise discloses the essential features of the claimed invention including cooling passages in the bearings (col. 4, lines 3-9) and a housing that encloses the stator and the entirety of the bearings (Figs. 1a, 1b, and 2).  Moise does not disclose the one or more bearings comprises a cross-shaped structure having opposing radially extending arms, wherein a gap is defined between each pair of circumferentially adjacent arms, and wherein a cooling passage is defined in each gap.  However, Chardack in the same field of endeavor of blood pumps teaches a bearing having “two or more radially-extending arms 30, three being shown” (col. 3, lines 10-20; Fig. 2) wherein a gap is defined between each pair of circumferentially adjacent arms, and wherein a cooling passage is defined in each gap (Fig. 2) to provide the predictable results of a simple pump structure that allows for customizable fluid flow (col. 6, lines 41-52).  Although Chardack provides an example of the two or more evenly-spaced arms being three in number, the mere duplication of parts carries little patentable significance unless new and unexpected results are produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Here, the number of arms appears to be nothing more than a predictable balance between strength of the bearing and desired flow area.  Further, it is well known to provide bearings with four arms as this is a simple substitution of a bearing with one known number of arms with another bearing having a known number of arms to yield no more than predictable results.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify Moise by providing a bearing with a cross-shaped structure having opposing radially extending arms, wherein a gap is defined between each pair of circumferentially adjacent arms, and wherein a cooling passage is defined in each gap to provide the predictable results of a simple pump structure that allows for customizable fluid flow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 4, 10, 11, and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,770,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claim 1, 2, 4, 10, 11, and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,709,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marr (US 2016/0123098) at paragraph 0028 is an example of a four-armed bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792